 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   XAVIER DMETRI NAILING,                          Case No. 1:18-cv-00565-LJO-EPG (PC)
11                Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS
12         v.                                        (ECF NOS. 1 & 11)
13   J. COTA, et al.,                                ORDER DISMISSING ACTION
14                Defendants.                        ORDER THAT DISMISSAL IS SUBJECT
                                                     TO 28 U.S.C. § 1915(g)
15
                                                     ORDER FOR CLERK TO CLOSE CASE
16

17

18          Xavier Dmetri Nailing (“Plaintiff”) is a former state prisoner proceeding pro se and in
19   forma pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was
20   referred to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local
21   Rule 302.
22          On August 31, 2018, Magistrate Judge Erica P. Grosjean entered findings and
23   recommendations, recommending that this action be dismissed for failure to state a claim.
24   (ECF No. 11, p. 7). Plaintiff was provided an opportunity to file objections to the findings and
25   recommendations.     The deadline to file objections has passed, and Plaintiff has not filed
26   objections or otherwise responded to the findings and recommendations.
27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
28   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
                                                    1
 1   the Court finds the findings and recommendations to be supported by the record and proper
 2   analysis.
 3          Accordingly, THE COURT HEREBY ORDERS that:
 4          1.    The findings and recommendations issued by Magistrate Judge Erica P.
 5                Grosjean on August 31, 2018, are ADOPTED IN FULL;
 6          2.    This action is DISMISSED, with prejudice, based on Plaintiff’s failure to state a
 7                claim upon which relief may be granted;
 8          3.    This dismissal is subject to the “three-strikes” provision set forth in § 1915(g).
 9                Coleman v. Tollefson, 135 S. Ct. 1759, 1763 (2015); and
10          4.    The Clerk of Court is directed to CLOSE this case.
11

12
     IT IS SO ORDERED.
13

14      Dated:    October 9, 2018                        /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
